GLADNEY, Judge.
This action was brought by Mrs. Vera Frazier Morgan, petitioning on behalf of herself individually and as natural tutrix of her minor child, James Ray Morgan, who sustained injuries in an automobile accident which occurred on August 6, 1954, near Pollock, Louisiana. The facts and issues herein involved have been fully stated and our findings thereon recorded in the companion case of Fairbanks v. Traders & General Insurance Co., La.App., 95 So.2d 739.
For the reasons stated in Fairbanks v. Traders & General Insurance Co., supra, the judgment from which appealed is affirmed at appellant’s cost.